UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:July 31, 2013 Date of reporting period:July 31, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT July 31, 2013 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O’Shaughnessy Mutual Funds All Cap Core Fund For the fiscal year ended July 31, 2013, the All Cap Core Fund had an historically average year, with Class A shares returning 26.74% (without the effect of sales charges), Class C shares returning 25.77% and Class I shares returning 26.93%, while the Russell 3000® Index returned 26.86% and the S&P 500® Index returned 25.00% for the same period. Over the course of the fiscal year, growth stocks led value stocks and small cap stocks beat large cap stocks – and the Fund performed in line with its benchmarks.Several positions were detractors from performance, including Intel Corporation and Hewlett-Packard Co., whose returns were negative for the year.Performance was boosted, however, by several overweights to specialty retail stocks such as Home Depot, Inc. and Gap, Inc., which both did extremely well over the course of the year. Performance was also boosted by positions in Wynn Resorts Ltd., Pfizer, Inc. and Assurant, Inc. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was hurt by stock selection in the Industrials and Information Technology sectors. The Fund was helped by stock selection in the Consumer Discretionary and Consumer Staples sectors. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they are less successful. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Enhanced Dividend Fund For the fiscal year ended July 31, 2013, the Enhanced Dividend Fund underperformed its benchmarks, with Class A shares returning 15.11% (without the effect of sales charges), Class C shares returning 14.23% and Class I shares returning 15.52%, while the MSCI All Country World Index returned 20.50% and the Russell 1000 Value® Index returned 30.73% for the same period. Over the course of the fiscal year, small cap stocks beat large stocks and U.S. stocks did much better than international stocks.High yielding stocks had a weak year.Because the Enhanced Dividend Fund emphasizes value stocks with high yields, the Fund underperformed the MSCI All Country World Index during the period.Because of its underweight to the U.S. and emphasis on international high yielding stocks, the Fund significantly underperformed the Russell 1000 Value® Index. The Fund was helped by allocations to Telstra Corporation in Australia, Total SA in France, and Sun Life Financial, Inc., all of which did well for the year. The main detractors from return were holdings in Yanzhou Coal Mining Co., Orange SA, Cliffs Natural Resources, Inc., and Telefonica Brasil. Selecting securities based on high yield led to a very substantial overweight in the Telecommunications sector, with an average weight of 35.4% versus an average benchmark weight of just 4.7%.Our allocation to the sector did help returns for the year and we continue to see strong opportunities in the sector. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields have been very strong performers relative to the overall market in the long run. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Small/Mid Cap Growth Fund For the fiscal year ended July 31, 2013, the Small/Mid Cap Growth Fund underperformed slightly with Class A shares returning 32.48% (without the effect of sales charges) and Class I shares returning 32.75%, while the Russell 2500 Growth® Index returned 34.55% for the same period. Over the course of the fiscal year, growth stocks led value stocks and small cap stocks beat large cap stocks.The Small/Mid Cap Growth Fund has a high exposure to smaller cap stocks with high momentum, and it underperformed its benchmark, the Russell 2500 Growth® Index. 1 O’Shaughnessy Mutual Funds Based on the our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund was particularly hurt in the Industrial and Health Care sectors, where stock selection was weak and caused the majority of the Fund’s underperformance relative to the benchmark for the period.In particular, positions in Dollar Tree, Inc. and Monster Beverage Corporation dragged on performance.The main positive contribution to return came from holdings such as Charter Communications, Inc., Landec Corporation, and Eagle Materials, Inc. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they lead to underperformance versus the benchmark. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Outlook Stock returns for the fiscal quarter ended July 31, 2013 were very strong in the U.S. and strong in the rest of the world.The U.S. has continued its economic recovery, with GDP (Gross Domestic Product) growing and unemployment following.Sequestration has been forgotten, home prices are rising, and the Dow Jones Economic Sentiment Indicator is at its highest level since July 2007. The news that the Federal Reserve may wind down its quantitative easing efforts finally trigger the “great rotation” trade that had been expected for nearly a year.In June alone, as the U.S. Government Daily Treasury Yield Curve 10-year rate rose from 2.13 to 2.52, roughly $80 billion left bond mutual funds and ETFs1.That is a monthly outflow of nearly twice the previous monthly record at the height of the crisis in 2008. We expect this aggressive trade out of bonds to continue as rates stabilize to more normal historical levels, and as a result equity flows will likely be significantly positive. Equity market valuations are not exciting for most broad market indices, including the S&P 500® Index, due in large part to the positive sentiment that has driven the market up. But opportunities remain for us to pick high quality stocks trading at discounts to their peers and the overall market. It is vitally important to have portfolios different from the market as it becomes more expensive, so we believe high active share portfolios that emphasize proven characteristics like quality, valuation, momentum and yield stand to do very well in the year to come. We believe that incrementally using any cash to buy stocks with cheap valuations, high yields, and/or strong momentum is the best course of action for the O’Shaughnessy All Cap Core Fund, the O’Shaughnessy Enhanced Dividend Fund, and the O’Shaughnessy Small/Mid Cap Growth Fund. 1 Trim Tabs research group 2 O’Shaughnessy Mutual Funds Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods. REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets. Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please read the Schedules of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500 Growth™ Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The O'Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O’SHAUGHNESSY ALL CAP CORE FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy All Cap Core Fund – Class I Shares vs the Russell 3000® Index and the S&P 500® Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy All Cap Core Fund – Class A (with sales load) 20.07% 16.05% O’Shaughnessy All Cap Core Fund – Class A (without sales load) 26.74% 18.17% O’Shaughnessy All Cap Core Fund – Class C (with CDSC) 24.77% 17.06% O’Shaughnessy All Cap Core Fund – Class C (without CDSC) 25.77% 17.06% O’Shaughnessy All Cap Core Fund – Class I 26.93% 18.23% Russell 3000® Index 26.86% 19.30% S&P 500® Index 25.00% 18.79% Total Annual Fund Operating Expenses: Class A Shares – 1.68%; Class C Shares – 2.47%; Class I Shares – 1.47% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. The Fund commenced operations on August 16, 2010. 4 O’SHAUGHNESSY ENHANCED DIVIDEND FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Enhanced Dividend Fund – Class I Shares vs the MSCI AC World Index and the Russell 1000 Value® Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy Enhanced Dividend Fund – Class A (with sales load) 9.07% 7.86% O’Shaughnessy Enhanced Dividend Fund – Class A (without sales load) 15.11% 9.83% O’Shaughnessy Enhanced Dividend Fund – Class C (with CDSC) 13.08% 9.04% O’Shaughnessy Enhanced Dividend Fund – Class C (without CDSC) 14.23% 9.04% O’Shaughnessy Enhanced Dividend Fund – Class I 15.52% 10.14% MSCI All Country World Index 20.50% 11.90% Russell 1000 Value® Index 30.73% 19.08% Total Annual Fund Operating Expenses: Class A Shares – 2.40%; Class C Shares – 3.18%; Class I Shares – 2.14% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets. The term “free-float” represents the portion of shares outstanding that are deemed to be available for purchase in the public equity markets by investors. The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The Fund commenced operations on August 16, 2010. 5 O’SHAUGHNESSY SMALL/MID CAP GROWTH FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Small/Mid Cap Growth Fund – Class I Shares vs the Russell 2500 Growth™ Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy Small/Mid Cap Growth Fund – Class A (with sales load) 25.64% 15.82% O’Shaughnessy Small/Mid Cap Growth Fund – Class A (without sales load) 32.48% 17.94% O’Shaughnessy Small/Mid Cap Growth Fund – Class I 32.75% 18.25% Russell 2500 Growth™ Index 34.55% 22.70% Total Annual Fund Operating Expenses: Class A Shares – 4.21%; Class I Shares – 3.98% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 2500 Growth™ Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. The Fund commenced operations on August 16, 2010. 6 O’Shaughnessy Mutual Funds Expense Example at July 31, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (2/1/13 – 7/31/13). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core Fund and the Enhanced Dividend Fund, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core Fund and the Enhanced Dividend Fund, 0.99% for Class I shares of the All Cap Core Fund and the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 7 O’Shaughnessy Mutual Funds Expense Example (Continued) at July 31, 2013 (Unaudited) O’Shaughnessy All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/13 7/31/13 (2/1/13 – 7/31/13) Class A Actual Class A Hypothetical (5% return before expenses) Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/13 7/31/13 (2/1/13 – 7/31/13) Class A Actual Class A Hypothetical (5% return before expenses) Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/13 7/31/13 (2/1/13 – 7/31/13) Class A Actual Class A Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at July 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 9 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at July 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 10 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at July 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments at July 31, 2013 Shares Value COMMON STOCKS – 98.22% Aerospace & Defense – 1.53% The Boeing Co. $ Exelis, Inc. L-3 Communications Holdings, Inc. Airlines – 0.41% Alaska Air Group, Inc.* Southwest Airlines Co. Auto Components – 0.50% Delphi Automotive PLC# Drew Industries, Inc. Standard Motor Products, Inc. Tenneco, Inc.* Biotechnology – 2.47% Amgen, Inc. Biogen Idec, Inc.* Gilead Sciences, Inc.* PDL BioPharma, Inc. Building Products – 0.69% A.O. Smith Corp. AAON, Inc. Universal Forest Products, Inc. Capital Markets – 0.49% Ameriprise Financial, Inc. Virtus Investment Partners, Inc.* Chemicals – 1.75% American Vanguard Corp. Huntsman Corp. Landec Corp.* NewMarket Corp. PolyOne Corp. PPG Industries, Inc. Valspar Corp. Commercial Services & Supplies – 0.56% Deluxe Corp. Kimball International, Inc. – Class B Steelcase, Inc. – Class A The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Communications Equipment – 2.27% Black Box Corp. $ Motorola Solutions, Inc. Computers & Peripherals – 4.22% Electronics for Imaging, Inc.* Lexmark International, Inc. Seagate Technology PLC# Construction & Engineering – 0.35% AECOM Technology Corp.* MasTec, Inc.* Consumer Finance – 3.35% American Express Co. Discover Financial Services SLM Corp. Containers & Packaging – 0.42% Boise, Inc. Owens-Illinois, Inc.* Diversified Consumer Services – 1.72% Apollo Group, Inc. – Class A* Capella Education Co.* H&R Block, Inc. Diversified Financial Services – 0.26% Moody’s Corp. Diversified Telecommunication Services – 4.57% AT&T, Inc. Vonage Holdings Corp.* Electric Utilities – 0.61% PNM Resources, Inc. Electrical Equipment – 0.94% AZZ, Inc. Thermo Fisher Scientific, Inc. Electronic Equipment, Instruments & Components – 0.79% Tech Data Corp.* The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Energy Equipment & Services – 0.25% Basic Energy Services, Inc.* $ Patterson-UTI Energy, Inc. Food & Staples Retailing – 6.40% Kroger Co. Safeway, Inc. Spartan Stores, Inc. Susser Holdings Corp.* Wal-Mart Stores, Inc. Food Products – 0.76% The Hershey Co. Post Holdings, Inc.* Seneca Foods Corp. – Class A* Tyson Foods, Inc. – Class A Health Care Equipment & Supplies – 0.97% Cyberonics, Inc.* Cynosure, Inc. – Class A* St. Jude Medical, Inc. West Pharmaceutical Services, Inc. Health Care Providers & Services – 2.52% AmerisourceBergen Corp. Health Net, Inc.* LHC Group, Inc.* Magellan Health Services, Inc.* McKesson Corp. Select Medical Holdings Corp. Hotels, Restaurants & Leisure – 4.28% Cracker Barrel Old Country Store, Inc. DineEquity, Inc. International Game Technology Jack in the Box, Inc.* Ruth’s Hospitality Group, Inc.* Wynn Resorts Ltd. Household Durables – 3.19% Jarden Corp.* Leggett & Platt, Inc. Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc.* The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Household Durables (Continued) Whirlpool Corp. $ Household Products – 0.71% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc. Insurance – 8.51% Aflac, Inc. The Allstate Corp. Assurant, Inc. MetLife, Inc. The Travelers Companies, Inc. Internet & Catalog Retail – 0.58% Expedia, Inc. HSN, Inc. Liberty Interactive Corp. – Class A* Internet Software & Services – 2.62% eBay, Inc.* VeriSign, Inc.* Yahoo!, Inc.* IT Services – 0.87% CoreLogic, Inc.* SAIC, Inc. Visa, Inc. – Class A Life Sciences Tools & Services – 0.16% PAREXEL International Corp.* Machinery – 2.27% Flowserve Corp. FreightCar America, Inc. Ingersoll-Rand PLC# L.B. Foster Co. – Class A Mueller Water Products, Inc. – Class A NACCO Industries, Inc. – Class A Media – 3.78% Charter Communications, Inc. – Class A* Comcast Corp. – Class A DIRECTV* Lions Gate Entertainment Corp.*# The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Media (Continued) Live Nation Entertainment, Inc.* $ 0 News Corp. – Class A* 4 Time Warner Cable, Inc. Twenty-First Century Fox, Inc. Valassis Communications, Inc. Multi-line Retail – 0.46% Kohl’s Corp. Multi-Utilities – 0.16% MDU Resources Group, Inc. Oil, Gas & Consumable Fuels – 6.97% EPL Oil & Gas, Inc.* Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. PBF Energy, Inc. SemGroup Corp. – Class A Tesoro Corp. Western Refining, Inc. The Williams Companies, Inc. Paper & Forest Products – 0.87% Domtar Corp. Schweitzer-Mauduit International, Inc. Personal Products – 0.38% Inter Parfums, Inc. Medifast, Inc.* Pharmaceuticals – 5.16% Eli Lilly & Co. Mylan, Inc.* Pfizer, Inc. Professional Services – 3.43% Barrett Business Services, Inc. Dun & Bradstreet Corp. Equifax, Inc. GP Strategies Corp.* Robert Half International, Inc. The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Road & Rail – 0.50% AMERCO $ Avis Budget Group, Inc.* Saia, Inc.* Semiconductors & Semiconductor Equipment – 2.15% Intel Corp. Magnachip Semiconductor Corp.* Specialty Retail – 11.83% Foot Locker, Inc. GameStop Corp. – Class A The Gap, Inc. GNC Holdings, Inc. – Class A Haverty Furniture Companies, Inc. Home Depot, Inc. Lowe’s Companies, Inc. PetSmart, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Stage Stores, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc.* Tobacco – 0.31% Altria Group, Inc. Wireless Telecommunication Services – 0.23% T-Mobile U.S., Inc.* Total Common Stocks (Cost $101,472,599) Total Investments in Securities (Cost $101,472,599) – 98.22% Other Assets in Excess of Liabilities – 1.78% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at July 31, 2013 Shares Value COMMON STOCKS – 93.55% Aerospace & Defense – 9.64% BAE Systems PLC – ADR $ Lockheed Martin Corp. Raytheon Co. Commercial Banks – 5.92% Bank of Montreal# HSBC Holdings PLC – ADR Commercial Services & Supplies – 0.82% Waste Management, Inc. Computers & Peripherals – 2.22% Seagate Technology PLC# Construction Materials – 0.30% CRH PLC – ADR Diversified Telecommunication Services – 20.03% AT&T, Inc. BCE, Inc.# CenturyLink, Inc. Deutsche Telekom AG – ADR KT Corp. – ADR Orange S.A. – ADR Telenor ASA – ADR Telstra Corp., Ltd. – ADR Verizon Communications, Inc. Energy Equipment & Services – 0.35% Transocean Ltd.# Insurance – 3.91% AXA S.A. – ADR Sun Life Financial, Inc.# Swiss Re AG – ADR Metals & Mining – 1.51% BHP Billiton PLC – ADR Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Office Electronics – 1.06% Canon, Inc. – ADR The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels – 24.60% BP PLC – ADR $ Canadian Oil Sands Ltd.# China Petroleum & Chemical Corp. – ADR ConocoPhillips Ecopetrol S.A. – ADR ENI S.p.A. – ADR Gazprom OAO – ADR Husky Energy, Inc.# Royal Dutch Shell PLC – ADR Sasol Ltd. – ADR Total S.A. – ADR Yanzhou Coal Mining Co., Ltd. – ADR Paper & Forest Products – 0.37% UPM-Kymmene Oyj – ADR Pharmaceuticals – 6.85% AstraZeneca PLC – ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. – ADR Eli Lilly & Co. Semiconductors & Semiconductor Equipment – 1.54% Intel Corp. Software – 1.42% CA, Inc. Tobacco – 1.74% Lorillard, Inc. Trading Companies & Distributors – 1.43% Mitsui & Co., Ltd. – ADR Wireless Telecommunication Services – 9.84% Mobile Telesystems – ADR NTT DoCoMo, Inc. – ADR SK Telecom Co., Ltd. – ADR Vodafone Group PLC – ADR Total Common Stocks (Cost $83,400,566) The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value CONVERTIBLE PREFERRED STOCKS – 1.37% Media – 1.37% Shaw Communications, Inc. – Class B – ADR $ Total Convertible Preferred Stocks (Cost $1,199,054) PREFERRED STOCKS – 3.70% Diversified Telecommunication Services – 3.70% Telefonica Brasil S.A. – ADR Total Preferred Stocks (Cost $3,962,514) Total Investments in Securities (Cost $88,562,134) – 98.62% Other Assets in Excess of Liabilities – 1.38% Net Assets – 100.00% $ # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2013 Country Allocation Country % of Net Assets United States % United Kingdom % Canada % France % Japan % Australia % Brazil % Russian Federation % Republic of Korea % Ireland % Germany % Switzerland % China % Italy % Colombia % Netherlands % South Africa % Finland % Norway % % The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at July 31, 2013 Shares Value COMMON STOCKS – 99.30% Aerospace & Defense – 0.75% Alliant Techsystems, Inc. $ Erickson Air-Crane, Inc.* GenCorp, Inc.* Airlines – 3.17% Alaska Air Group, Inc.* Allegiant Travel Co. Copa Holdings S.A. – Class A# Deutsche Lufthansa AG – ADR* Spirit Airlines, Inc.* Auto Components – 1.29% Drew Industries, Inc. Standard Motor Products, Inc. Automobiles – 0.83% Fuji Heavy Industries Ltd. – ADR* Biotechnology – 0.65% PDL BioPharma, Inc. United Therapeutics Corp.* Building Materials – 1.31% Lennox International, Inc. Building Products – 4.70% A.O. Smith Corp. AAON, Inc. American Woodmark Corp.* Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. PGT, Inc.* Trex Co., Inc.* Capital Markets – 0.93% Virtus Investment Partners, Inc.* Waddell & Reed Financial, Inc. Chemicals – 4.51% American Pacific Corp.* American Vanguard Corp. FutureFuel Corp. Landec Corp.* NewMarket Corp. The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Chemicals (Continued) PolyOne Corp. $ Quaker Chemical Corp. Stepan Co. Valspar Corp. Commercial Services & Supplies – 4.48% Avery Dennison Corp. Deluxe Corp. G & K Services, Inc. KAR Auction Services, Inc. Kimball International, Inc. – Class B R.R. Donnelley & Sons Co. Steelcase, Inc. – Class A U.S. Ecology, Inc. UniFirst Corp. Communications Equipment – 0.56% ARRIS Group, Inc.* EchoStar Corp. – Class A* Ituran Location and Control Ltd.# Computers & Peripherals – 0.95% Electronics for Imaging, Inc.* Iron Mountain, Inc. Construction & Engineering – 1.67% EMCOR Group, Inc. MasTec, Inc.* Pike Electric Corp. Construction Materials – 1.57% Eagle Materials, Inc. James Hardie Industries PLC – ADR Consumer Finance – 0.75% Portfolio Recovery Associates, Inc.* Containers & Packaging – 3.08% AEP Industries, Inc.* Intertape Polymer Group, Inc.# Packaging Corp. of America 95 Rock Tenn Co. – Class A The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Distributors – 0.18% Core-Mark Holding Co., Inc. $ Diversified Consumer Services – 1.36% H&R Block, Inc. Service Corp. International Diversified Financial Services – 0.62% CBOE Holdings, Inc. Diversified Telecommunication Services – 1.39% IDT Corp. – Class B KT Corp. – ADR Lumos Networks Corp. Electrical Equipment – 1.06% AZZ, Inc. Thermon Group Holdings, Inc.* Electronic Equipment, Instruments & Components – 0.41% FEI Co. Methode Electronics, Inc. Energy Equipment & Services – 0.23% Patterson-UTI Energy, Inc. Food & Staples Retailing – 1.11% Ingles Markets, Inc. – Class A Susser Holdings Corp.* Food Products – 0.65% Industrias Bachoco S.A.B. de C.V. – ADR Post Holdings, Inc.* Sanderson Farms, Inc. Health Care Equipment & Supplies – 2.14% Abaxis, Inc. ICU Medical, Inc.* ResMed, Inc. STERIS Corp. Vascular Solutions, Inc.* West Pharmaceutical Services, Inc. The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Health Care Providers & Services – 4.31% Addus HomeCare Corp.* $ AMN Healthcare Services, Inc.* BioScrip, Inc.* Community Health Systems, Inc. HCA Holdings, Inc. Omnicare, Inc. Team Health Holdings, Inc.* U.S. Physical Therapy, Inc. Universal Health Services, Inc. – Class B Hotels, Restaurants & Leisure – 6.39% AFC Enterprises, Inc.* Cracker Barrel Old Country Store, Inc. Jack in the Box, Inc.* Marriott Vacations WorldWide Corp.* Multimedia Games Holding Co., Inc.* Papa John’s International, Inc.* Red Robin Gourmet Burgers, Inc.* Ruth’s Hospitality Group, Inc.* Six Flags Entertainment Corp. Sonic Corp.* Texas Roadhouse, Inc. Household Durables – 4.11% CSS Industries, Inc. Jarden Corp.* Leggett & Platt, Inc. Lennar Corp. – Class A Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc.* Tupperware Brands Corp. Household Products – 0.83% Spectrum Brands Holdings, Inc. Industrial Conglomerates – 0.19% Carlisle Companies, Inc. Internet & Catalog Retail – 1.03% HSN, Inc. Internet Software & Services – 1.61% comScore, Inc.* Cornerstone OnDemand, Inc.* The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Internet Software & Services (Continued) Internet Initiative Japan, Inc. – ADR* $ Reis, Inc.* ValueClick, Inc.* VeriSign, Inc.* IT Services – 3.93% Acxiom Corp.* Cass Information Systems, Inc. CGI Group, Inc. – Class A*# Convergys Corp. CoreLogic, Inc.* CSG Systems International, Inc.* Euronet Worldwide, Inc.* Genpact Ltd.# WNS Holdings Ltd. – ADR* Leisure Equipment & Products – 0.24% Brunswick Corp. Life Sciences Tools & Services – 2.34% Albany Molecular Research, Inc.* Cambrex Corp.* Covance, Inc.* ICON PLC*# PAREXEL International Corp.* Machinery – 4.28% Albany International Corp. – Class A Briggs & Stratton Corp. CIRCOR International, Inc. Flowserve Corp. L.B. Foster Co. – Class A 95 Middleby Corp.* Mueller Water Products, Inc. – Class A NACCO Industries, Inc. – Class A Oshkosh Corp.* Snap-on, Inc. Standex International Corp. The Toro Co. Marine – 0.14% Seaspan Corp.# Media – 4.03% Aimia, Inc.# The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Media (Continued) Charter Communications, Inc. – Class A* $ Cinemark Holdings, Inc. Lions Gate Entertainment Corp.*# Live Nation Entertainment, Inc.* The Madison Square Garden Co. – Class A* Regal Entertainment Group – Class A Scripps Networks Interactive, Inc. – Class A 58 The Washington Post Co. – Class B Metals & Mining – 0.80% Grupo Simec S.A.B. de C.V. – ADR* Multi-line Retail – 1.13% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels – 2.45% Cosan Ltd. – Class A# Delek US Holdings, Inc. EPL Oil & Gas, Inc.* SemGroup Corp. – Class A StealthGas, Inc.*# Targa Resources Corp. Western Refining, Inc. Paper & Forest Products – 0.79% Norbord, Inc.# P.H. Glatfelter Co. Schweitzer-Mauduit International, Inc. Personal Products – 1.21% Inter Parfums, Inc. USANA Health Sciences, Inc.* Pharmaceuticals – 0.54% Salix Pharmaceuticals Ltd.* Professional Services – 4.17% Barrett Business Services, Inc. Equifax, Inc. GP Strategies Corp.* Pendrell Corp.* Real Estate Management & Development – 0.31% Altisource Portfolio Solutions S.A.*# The accompanying notes are an integral part of these financial statements. 27 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value COMMON STOCKS (Continued) Road & Rail – 1.35% AMERCO $ Avis Budget Group, Inc.* Semiconductors & Semiconductor Equipment – 0.17% Exar Corp.* Software – 3.30% Aspen Technology, Inc.* Electronic Arts, Inc.* ePlus, Inc. Manhattan Associates, Inc.* Monotype Imaging Holdings, Inc. Perfect World Co. Ltd. – ADR Tyler Technologies, Inc.* Specialty Retail – 3.78% Brown Shoe Co., Inc. Foot Locker, Inc. Haverty Furniture Companies, Inc. PetSmart, Inc. Signet Jewelers Ltd.# Stage Stores, Inc. Urban Outfitters, Inc.* Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods – 1.88% Carter’s, Inc. Hanesbrands, Inc. Iconix Brand Group, Inc.* PVH Corp. Trading Companies & Distributors – 0.48% Aceto Corp. Bunzl PLC – ADR Transportation Infrastructure – 3.00% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. – ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. – ADR Grupo Aeroportuario del Sureste S.A.B. de C.V. – ADR Wireless Telecommunication Services – 0.16% Shenandoah Telecommunications Co. Total Common Stocks (Cost $8,523,374) The accompanying notes are an integral part of these financial statements. 28 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2013 Shares Value REITS – 0.33% Commercial Services & Supplies – 0.33% Corrections Corp. of America $ Total REITS (Cost $36,132) Total Investments in Securities (Cost $8,559,506) – 99.63% Other Assets in Excess of Liabilities – 0.37% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at July 31, 2013 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $101,472,599, $88,562,134, and $8,559,506, respectively) $ $ $ Cash Receivables: Securities sold — Fund shares issued Dividends Due from Advisor (Note 4) — — Other receivables — — Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Fund shares redeemed — Administration fees Audit fees Transfer agent fees and expenses Due to Advisor (Note 4) — Custody fees Legal fees Fund accounting fees Chief Compliance Officer fee Distribution fees Shareholder reporting Accrued other expenses — — Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 30 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities (Continued) at July 31, 2013 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per share (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) — ) Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 31 O’Shaughnessy Mutual Funds (This Page Intentionally Left Blank.) 32 O’Shaughnessy Mutual Funds Statements of Operations For the Year Ended July 31, 2013 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $0, $271,440, and $1,519, respectively) $ $ $ Interest 48 14 2 Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Miscellaneous expense Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Legal fees Insurance expense Total expenses Advisory fee recoupment or waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 33 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets Year Ended Year Ended July 31, 2013 July 31, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares — ) Class C Shares — ) Class I Shares — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ The accompanying notes are an integral part of these financial statements. 34 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets (Continued) (a) A summary of share transactions is as follows: Year Ended Year Ended July 31, 2013 July 31, 2012 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed )+ )+ Net increase/(decrease) in net assets from capital share transactions $ ) $ + Net of redemption fees of $ $
